Citation Nr: 1720786	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  07-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture of the fourth metacarpal of the right hand, status post open reduction, internal fixation with a small neuroma (hereinafter right hand disability).

3.  Entitlement to a compensable evaluation for fracture of the fifth digit, middle phalanx, of the left hand (hereinafter left hand disability).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to March 1983 and from November 1983 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2012, the Board denied the claims of service connection for a low back disability and for an increased rating for the service-connected right hand disability.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court set aside the Board's April 2012 decision, in part, and remanded the case for readjudication in compliance with directives specified in a November 2012 Joint Motion filed by counsel for the Veteran and VA.

This case was last before the Board in October 2013, when the issues of an increased evaluation for the Veteran's right hand disability and service connection for a low back disorder were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.

Lastly, during the appeal period, the Veteran filed a claim for TDIU; the Board has taken jurisdiction over that claim at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2013 remand, the Board noted that the Veteran contended he was denied entry into the Puerto Rico Air National Guard after his active duty service because an examination with the Military Entrance Processing Station revealed back problems.  The Board instructed the RO to contact the National Personnel Records Center, the Puerto Rico Air National Guard, and the Military Entrance Processing Station to attempt to obtain those records.  Additionally, the Board stated that if the Veteran's service treatment records pertaining to his Air National Guard service could not be obtained, the RO must take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual, M21-1MR.  Further, the Board instructed that if any of the Veteran's service treatment records pertaining to his Air National Guard service were missing or otherwise unavailable, this fact must be documented and a formal finding of unavailability must be made with notice to the Veteran.  

The claims file showed the RO contacted the National Personnel Records Center to attempt to obtain the records; their response was that all available requested records had already been uploaded into the Veteran's file.  However, the RO did not attempt to contact the Puerto Rico National Guard, the Military Entrance Processing Station, or search any alternate sources of records.  Additionally, there is no formal finding of unavailability of the records with notice to the Veteran in the file.  Consequently, VA has still not fulfilled its duty to assist in this case, and a remand is necessary in order to attempt to obtain the identified records.  

As for the Veteran's right hand disability, in the October 2013 remand, the Board instructed the RO to schedule a new VA examination.  Specifically, the Board instructed the VA examiner to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hand disability results in loss of the use of the right hand, and to provide sufficient reasons for the opinion.  Further, the RO instructed the VA examiner to report whether there was ankylosis of any finger of the right hand, and to specify what, if any, range of motion loss was due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  

The Veteran underwent a VA examination in December 2016.  The VA examiner noted that the Veteran reported right hand loss of grip and force, but opined that there was no functional impairment of the right hand such that the Veteran would be equally well served by an amputation with prosthesis.  However, the examiner did not provide any explanation for this opinion.  Further, the examiner noted the Veteran had less movement than normal in his right hand due to ankylosis and adhesions, but subsequently also noted the Veteran had no ankylosis in his right hand.  Lastly, the examiner stated that pain, weakness, fatigability, or incoordination could limit the functional ability of the Veteran's right hand during a flare-up, but provided no specific range of motion loss of the right fingers or hand.  

Moreover, in a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board notes the Veteran's last December 2016 VA examination of his right and left hand disabilities does not include the range of motion testing results required by Correia.  

Therefore, based on the above, the Board finds the December 2016 VA examination and opinion are inadequate.  Thus, the Board must remand the Veteran's right and left hand disabilities for an adequate VA examination, opinion, and to ensure compliance with its previous remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Respecting the Veteran's TDIU claim, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding VA treatment records should also be obtained.  See 
38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Contact the Puerto Rico National Guard, the Military Entrance Processing Station, and any other appropriate source and request all available service treatment records pertaining to the Veteran's Puerto Rico Air National Guard service (including any records pertaining to an entrance examination following his active duty service). 

If the Veteran's service treatment records pertaining to his Air National Guard service cannot be obtained, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual, M21-1MR.  Specifically request records of any relevant treatment reported by the Veteran.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

If any of the Veteran's service treatment records pertaining to his Air National Guard service are missing or are otherwise unavailable, this fact shall also be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right and left hand disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing of the fingers of the right and left hands must be performed where possible.  The examiner should test the range of motion of the fingers of the right and left hands for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also provide an opinion as to the range of motion for pain throughout the appeal period of the fingers of the right and left hands in active motion, passive motion, weightbearing, and in non-weightbearing.

The examiner should also specify what, if any, additional range of motion loss (in degrees) of the Veteran's right and left hands are due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  

Further, the examiner must report whether there is ankylosis of any finger of the right or left hands.  If ankylosis is present, the examiner must specifically identify which joints are involved.  

The examiner must also specify any nerves affected by the right or left hand disabilities and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.  

The examiner must also report the nature and severity of any scars associated with the right or left hand disabilities, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

Lastly, the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right or left hand disabilities result in loss of use of the right or left hands (i.e. the Veteran would be equally well served by amputation with prostheses at the site of election).  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a low back disorder, increased evaluations for his right and left hand disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




